Judgment modified by striking out the words “ that the defendant upon demand deliver to the plaintiffs a tax and title search run down to date, of the hereinafter described premises which shalVshow the said premises to be free from any taxes, liens, assessments or incumbrances except the lien of a mortgage upon which there is unpaid the sum of $5150.” and also by striking out the words, “ with full covenants,” and as so modified the judgment is affirmed, without costs of this appeal to either party.- All concur; Sears, J., not sitting.